Jasen, Gabrielli and Jones, JJ.
(concurring). We concur in result in this case but cannot accept what appears to us to be the overbreadth of Judge Fuchsberg’s opinion, addressing as it does plaintiff’s false light formulation which is not necessary for the resolution of this appeal.
Chief Judge Cooke and Judge Meyer concur with Judge Fuchsberg; Judges Jasen, Gabrielli and Jones concur in result in a concurring memorandum; Judge Wachtler taking no part.
Order modified, with costs to plaintiff against defendants Contact Press Images, Inc., Pledge and Gorgoni, in accordance with the opinion herein and, as so modified, affirmed, with costs to defendant The New York Times Company against plaintiff.